Citation Nr: 1805691	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected left knee osteoarthritis, status post total knee replacement, currently at 20 percent through November 2, 2015, and at 30 percent beginning January 1, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the previously established 10 percent rating for service-connected left knee osteoarthritis. He appealed this determination. In November 2012 and April 2014, the Board remanded this matter for additional development. The Appeals Management Center increased the aforementioned rating to 20 percent effective November 24, 2008, the date of the Veteran's claim, in a May 2014 rating decision (with notice sent in June 2014). His appeal continued because this determination was only a partial grant, as even higher ratings are possible. AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2014, the Board again remanded this matter for additional development.
The Board then denied a rating in excess of 20 percent for the Veteran's service-connected left knee osteoarthritis in a March 2015 decision.  He appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a November 2015 Joint Motion for Remand (JMR) requesting vacatur of the Board's decision and remanding this matter back to the Board for readjudication.  As such, the Board remanded this matter for additional development for a fourth time in March 2016.  The aforementioned rating was increased (in an April 2017 rating decision) to 100 percent from November 3, 2015, to December 31, 2016, to account for the Veteran's total knee replacement.  A 30 percent rating was assigned effective January 1, 2017.  

No rating higher than 100 percent is possible.  Yet the April 2017 determination was only a partial grant, as an even higher rating is possible beginning January 1, 2017.  The Veteran's appeal therefore continued albeit excluding the period of his 100 percent rating.  AB, 6 Vet. App. at 35.  In July 2017, the Board remanded this matter for additional development for a fifth time.  The Board also noted then that entitlement to a temporary total rating for convalescence due to November 2010 left knee surgery had been raised by the Veteran in June 2010 and by his representative in December 2015.  This issue was referred for appropriate action because it had not yet been adjudicated by the RO.  Review of the Veteran's claims file at this time does not show that this adjudication, or any preadjudicatory action, has taken place.  Referral therefore is made anew.  Review also shows that readjudication of this matter by the Board can now proceed.  


FINDING OF FACT

The Veteran's service-connected left knee osteoarthritis did not manifest flexion limited to 15 degrees or less, extension limited to 20 degrees or more, or ankylosis through November 2, 2015, but it did manifest slight subluxation and instability.  Beginning January 1, 2017, when this disability was status post total knee replacement, severe painful motion or weakness, extension limited to 30 degrees or more, ankylosis, and tibial or fibular impairment have not been manifested.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected left knee osteoarthritis have not been met for the period through November 2, 2015, or beginning January 1, 2017, when this disability was status post total knee replacement, but the criteria for a separate 10 percent rating for other knee impairment have been met for the period through November 2, 2015.  38 U.S.C. § 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5260, 5261, 5262 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided full notification in a January 2009 letter, which was followed by initial adjudication via the February 2009 rating decision.  Voluminous VA treatment records are available, some of which are pertinent to his left knee.  Pertinent private treatment records are not available despite being identified.  The Veteran was requested multiple times to submit them or alternatively to provide enough information and authorization for their release so that they could be obtained for him, but he failed to respond.  In December 2008, January 2009, December 2012, May 2014, November 2017, and August 2017, he underwent VA medical examinations concerning his left knee.  No private examinations of his left knee have been conducted.

Neither the Veteran nor his representative has raised any deficiencies regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  Only the most relevant evidence must be discussed in addressing the merits.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  As such, the discussion below is limited to this evidence as well as that required to address contentions raised by the Veteran, his representative, or the evidence.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008).  

II.  The Merits

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating begins one year prior to the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected left knee osteoarthritis originally was rated pursuant to Diagnostic Code 5257-5010.  This was changed to Diagnostic Code 5003-5258 when his rating was increased from 10 percent to 20 percent in the May 2014 rating decision.  As of November 3, 2015, when he had a total knee replacement, rating has been pursuant to Diagnostic Code 5055.  In addition to these Diagnostic Codes, all other potentially applicable Diagnostic Codes will be considered.  This does not include Diagnostic Codes 5259 or 5263, as there is no indication of removed semilunar cartilage or genu recurvatum.  

Diagnostic Code 5010 is for arthritis due to trauma.  It calls for rating as degenerative arthritis (osteoarthritis), the subject of Diagnostic Code 5003.  Establishment of such is by X-rays findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under it, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 10 degrees merits a 10 percent rating.  A 20 percent rating is assigned for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 pertains to ankylosis of the knee. Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 30 percent rating requires a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Flexion between 10 and 20 degrees warrants a rating of 40 percent, while flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability and provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a maximum 30 percent rating for severe impairment.  

A 20 percent rating is assigned under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. Diagnostic Code 5262 rates tibia and fibula impairment. 10, 20 and 30 percent ratings require malunion with slight, moderate, and marked knee or ankle disability respectively. The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace. Lastly, Diagnostic Code 5055 concerns knee replacement (prosthesis). A 100 percent rating is assigned for 1 year after implantation (this rating starts after the convalescent rating assigned under 38 C.F.R. § 4.30). Thereafter, chronic residuals consisting of severe painful motion or weakness warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy under Diagnostic Codes 5256, 5261, or 5262. The minimum rating is 30 percent.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis and for instability.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

For the period through November 2, 2015, the Board finds that an increased rating for the Veteran's service-connected left knee osteoarthritis is not warranted.  20 percent is the highest rating possible under Diagnostic Code 5258.  This rating contemplates any limitation of motion present and specifically addresses locking, meaning a temporary reduction in motion, of the knee as well as pain and effusion which can limit range of motion.  Another Diagnostic Code or other Diagnostic Codes that contemplate(s) limitation of motion can be used in lieu of, but not in addition to due to the prohibition against pyramiding, Diagnostic Code 5258 if doing so is more advantageous to the Veteran.  However, an increased rating over the currently assigned 20 percent rating is not appropriate under any of them.  

Diagnostic Code 5256 specifically is inapplicable because there is no indication of ankylosis.  A finding was made that there was none at the December 2008 VA medical examination.  The January 2009, December 2012, and May 2014 examinations did not include such a finding, but each implicitly ruled out ankylosis by finding a range of motion.  Concerning Diagnostic Codes 5260 and 5261, VA treatment records reflect that this range was within functional/normal limits in June 2010, from 0 to 130 degrees in May 2010, and from 0 to 100 degrees just after surgery in November 2010 but otherwise from 0 to 125 degrees then.  It additionally was from 0 degrees extension to 140 degrees flexion at the December 2008 and January 2009 VA medical examinations.  It was normal, in other words.  Range of motion was from 0 to 125 degrees at the December 2012 examination while it was from 5 to 95 degrees at the May 2014 examination.  

While some of the aforementioned VA medical examinations included range of motion testing on both knees, some did not.  The Veteran's right knee also had osteoarthritis, however, so the recent requirement to test the affected joint as well as the opposing joint, if undamaged, could not be fulfilled.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Unfortunately, none of the aforementioned VA medical examinations included range of motion testing conducted on both active and passive motion and in weight bearing and nonweightbearing as is required now.  Id.  Curing these deficiencies via a remand for another examination would be fruitless, however.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Measurements from current testing indeed would not be an accurate reflection of what they would have been in the remote past, especially since the Veteran now is status post a total knee replacement.  

The Veteran reported experiencing pain during at least part of his range of motion.  These reports were confirmed by findings of pain upon observation.  Additionally, the Veteran reported, or findings were made of, constant pain, tenderness including on palpation, stiffness, crepitus/popping/clicking/grinding, numbness, weakness, swelling, lack of endurance, excess fatigability, atrophy of disuse, and a limp favoring his left leg.  He used ice, heat, pain medication, physical therapy, and sometimes a cane but was somewhat limited in his activities as a result.  Despite these factors, his strength always was 4/5 or 5/5.  The Veteran's flexion further was 95 degrees at worst.  Extension was 5 degrees at worst.  This is greater than the limitations to 15 degrees for flexion and to 20 degrees for extension required for 30 percent ratings.  In other words, the above factors did not result in functional loss to the required degree.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Finally, the Veteran reported flare-ups.  These reports included his assessment that waking up, standing up, walking, twisting side to side, and playing golf could trigger a flare-up.  They also included being characterized by shooting pain, swelling, and stiffness which comes and goes.  In terms of frequency, they included a range from rare at time to weekly at times.  The Veteran felt like all he could do was lay down sometimes.  The Board's April 2014 remand deemed the December 2012 VA medical examination inadequate in finding no functional loss despite the Veteran's report of flare-ups.  This finding is not relied upon herein.  Yet the Veteran's report of flare-ups, in addition to the other findings made, is used as it was not deemed inadequate previously and is not deemed inadequate at this time.

Since there is no indication he has any medical background, the Veteran is a lay person.  A lay person is competent to recount personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's flare-up reports thus are competent.  Interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors for consideration regarding the credibility of competent lay reports.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None of these factors are significant.  Accordingly, the Veteran's flare-up reports are credible.  However, they are outweighed by the objective range of motion measurements set forth above.  There was no change in the range of motion with repetitive testing at any examination.  

The Veteran's limitation of motion at its worst, from 5 to 95 degrees, would not qualify him for even the lowest compensable rating of 10 percent under either Diagnostic Code 5261 or Diagnostic Code 5262.  In other words, he has limitation of motion but it is noncompensable under these Diagnostic Codes.  The assignment of a rating under Diagnostic Code 5003/5010 therefore is permissible.  However, the knee is considered a major joint.  38 C.F.R. § 4.45.  A rating under Diagnostic Code 5003/5010 consequently would be limited to 10 percent.  The Veteran's 20 currently assigned 20 percent rating pursuant to Diagnostic Code 5258 accordingly stands as higher and more favorable to him.  Next, Diagnostic Code 5262 is inapplicable.  A finding was made that there was no tibial or fibular impairment at the December 2012 and May 2014 VA medical examinations.  There also is no indication of involvement of these bones otherwise.

Along with deciding whether an increased rating is warranted, the Board must determine whether a separate rating is warranted.  The JMR granted by the Court concluded that the Board erred in its March 2015 decision for failing to consider a separate rating, as opposed to simply an increased rating, under Diagnostic Code 5257.  All Diagnostic Codes considered thus far (except 5262) contemplate the Veteran's limitation of motion.  Diagnostic Code 5257 contemplates different symptoms, any subluxation or instability exhibited by him.  The Board therefore finds, given the specific facts of this matter, that his current rating under Diagnostic Code 5258 which encompasses limitation of motion and a separate rating under Diagnostic Code 5257 would not constitute impermissible pyramiding.  
Neither Diagnostic Code 5257 nor the overall Rating Schedule defines slight, moderate, and severe.  However, slight is generally defined as "small in kind or amount."  Merriam-Webster 's Collegiate Dictionary, 1173 (11th ed. 2003).  Moderate is defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.  Subluxation further is defined as an incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  The Veteran has not reported subluxation.  However, the Veteran has reported instability or at least a feeling of instability, giving out or at least a feeling that giving out might occur, and "movement of ligaments" but no falls with respect to his left knee.  For the same reasons as above, these reports are competent and credible.  They accordingly are persuasive and carry substantial probative weight.  

In comparison, none of the VA medical examinations found subluxation.  The December 2012 and May 2014 examinations found none, including based on X-rays.  The VA medical examinations additionally make clear that instability can be either anterior, posterior, or medial-lateral.  No instability whatsoever was found upon VA medical examination with one exception.  The December 2008 examination indeed found the anterior cruciate ligaments were moderate, whereas the posterior cruciate, medial, and lateral collateral ligaments were normal.  Although not finding any, the May 2014 examination also found functional loss in terms of instability of station.  VA treatment records dated in April 2010 show that the Veteran sometimes wears a brace and had mild lateral subluxation.

A November 2010 VA treatment record documented a positive Lachman's test, indicating the presence of anterior instability.  All instability testing was negative per a July 2015 VA treatment record.  One October 2015 VA treatment record found no obvious laxity, though assessment in this regard was difficult due to the Veteran's guarding.  Another October 2015 VA treatment record found some anteroposterior laxity and some mediolateral laxity.  However, laxity is defined as "slackness or displacement (whether normal or abnormal) in the motion of a joint."  Dorland's Illustrated Medical Dictionary 1012 (32nd ed. 2012).  It therefore is not the same as instability.  In sum, no evidence demonstrates or even suggests severe subluxation or instability.  The only evidence of moderate instability is the December 2008 VA medical examination finding, but it never was repeated.  

Everything else, the Veteran's instability reports coupled with the one positive Lachman's test and the one finding of mild subluxation among the multiple negative findings, supports a finding of slight subluxation and instability.  Slight and mild indeed are similar descriptive terms.  The Board accordingly finds that a separate rating of 10 percent, but no higher, is warranted for the Veteran's service-connected left knee osteoarthritis under Diagnostic Code 5257 for the period through November 2, 2015.  

From November 3, 2015, to December 31, 2016, it is reiterated that he has the highest possible rating of 100 percent for his total knee replacement.  The evidence dated during this period therefore is of some albeit limited usefulness.  Discussion of it therefore is minimized.  A November 2016 VA medical examination further was deemed inadequate in the Board's Jul 2017 remand.  There accordingly will be no discussion of it.

To the extent some parts of this examination are adequate for rating purposes, that it is very similar to the August 2017 VA medical examination is notable.  Turning to the period beginning January 1, 2017, the Board finds that an increased rating for the Veteran's service-connected left knee osteoarthritis status post total knee replacement is not warranted.  He has reported that he continues to have problems despite his total knee replacement.  Specifically, he reports pain, stiffness, swelling, popping, and giving way or at least a feeling of giving way on stairs.  He also reports flare-ups for 20 minutes following climbing stairs, walking, and bending.  They reportedly consist of 9/10 pain, increased pressure, and increased stiffness.  The Veteran described them as feeling like his knee might explode.  His flare-up reports are competent and credible, for the same reasons as above.  These reports thus are persuasive and carry substantial probative weight.  

In comparison, June and October 2016 VA treatment records reveal thigh pain and crepitus/clicking thought to be due to residual scarring.  There was only mild tenderness and effusion.  The Veteran's range of motion was from 0 to 130 degrees and from 0 to 125 degrees, and there was no instability or motor abnormality.  At the August 2017 VA medical examination, which satisfies the Correia requirements, the Veteran's range of motion was from 0 to 100 degrees.  Pain and crepitus were present, but there was no change in the range of motion with repetitive testing.  No motor abnormality was detected.  Muscle strength was 5/5 with no muscle atrophy.  There finally was no instability, ankylosis, or tibial or fibular impairment.  In sum, there is no indication whatsoever of severe weakness.  The only indication of severe pain is the Veteran's flare-up reports.  They are outweighed by the objective range of motion measurements that have been obtained for two reasons.  

The Veteran's reports first convey severe pain but not severe painful motion as is required.  Second, the pain that was found during range of motion never was characterized as severe.  This is particularly noteworthy, as recordation of such would be expected during an assessment.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Absent severe painful motion or severe weakness, the only way to obtain an increased rating is to rate by analogy.  Yet, Diagnostic Codes 5256 and 5262 are inapplicable, as there is no ankylosis or impairment of the tibia and fibula.  The Veteran's extension also consistently was to a normal 0 degrees notwithstanding any pain or other limiting factors, whereas limitation to 30 degrees is required for the lowest intermediate rating of 40 percent under Diagnostic Code 5261.  While the August 2017 VA medical examination found intermediate degrees of residuals, no specifics were provided.  The aforementioned analysis therefore stands are more persuasive than this unsupported characterization.

An increased rating for the Veteran's service-connected left knee osteoarthritis, in conclusion, is denied for the period through November 2, 2015, as well as for the period beginning January 1, 2017, when this disability was status post total knee replacement.  However, a separate 10 percent rating pursuant to Diagnostic Code 5257 is granted for the period through November 2, 2015.  These determinations are based on the preponderance of the evidence.  So, there is no doubt to resolve in the Veteran's favor.  They apply to their entire respective periods.  No stage in the Veteran's rating is appropriate, in other words.  No other issues have been raised, whether by the Veteran, his representative, or the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  The Veteran's claim accordingly is granted in part and denied in part.


ORDER

An increased rating for service-connected left knee osteoarthritis is denied for the period through November 2, 2015, as well as for the period beginning January 1, 2017, when this disability was status post total knee replacement.  

A separate 10 percent rating (Diagnostic Code 5257) is granted, subject to the statutes and regulations governing the payment of benefits, for the period through November 2, 2015.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


